Citation Nr: 1537977	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right shoulder disability to include as secondary to the service connected left knee disorder.

2.  Entitlement to service connection for right shoulder disability to include as secondary to the service connected left knee disorder.

3.  Entitlement to service connection for left wrist fracture, status post distal radius osteotomy, to include as secondary to the service connected left knee disorder.

4.  Entitlement to a rating higher than 60 percent for status post left total knee arthroplasty.  

5.  Entitlement to a rating higher than 50 percent for major depressive disorder with anxiety disorder not otherwise specified.  

6.  Entitlement to special monthly compensation based on aid and attendance or housebound status. 

7.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1959 and from September 1960 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his September 2013 VA Form 9, the Veteran requested a hearing before a member of the Board at the RO.  He withdrew his request in November 2014.  Accordingly, the Board finds the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Veteran's claims files are now converted entirely into Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was last denied in a July 2009 rating decision.  The evidence added to the record with regard to the right shoulder since the July 2009 rating decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.  

2.  A right shoulder disability was not manifest during service, arthritis was not manifest to a compensable degree within one year of separation from active duty, nor was a right shoulder disability caused by or permanently made worse by a service connected disability.

3.  Left wrist fracture, status post distal radius osteotomy was not manifest during service nor was it caused by or permanently made worse by a service connected disability.

4.  Status post left total knee arthroplasty is limited by the amputation rule to 60 percent disabling.  

5.  Major depressive disorder with anxiety disorder not otherwise specified is not manifested by occupational and social impairment with deficiencies in most areas.  

6.  The appellant's service-connected disabilities do not render him in need of regular aid and attendance of another person; moreover, he is not permanently housebound by reason of his service connected disabilities.

7.  The appellant's service connected disabilities alone do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for a right shoulder disorder is final.  New and material evidence to reopen the claim for service connection for a right disorder has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2014).

2.  Right shoulder disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor is a right shoulder disability proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  Left wrist fracture, status post distal radius osteotomy was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for a rating higher than 60 percent for status post left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055.  

5.  The criteria for a rating higher than 50 percent disabling for major depressive disorder with anxiety disorder not otherwise specified are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Codes 9413-9434.  

6.  The criteria for special monthly compensation based on aid and attendance or housebound status have not been met.  38 C.F.R. § 1114(l), (s); 38 C.F.R. §§ 3.350, 3.352.

7.  The criteria for entitlement to a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2010 and June 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

Having reopened the claim for service connection for a right shoulder disability to include as secondary to the service connected left knee disorder, the Board finds that the Veteran has been given proper due process notice to allow for consideration of the claim on the merits.  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this case, the Veteran was afforded such notice in July 2009.  Also, in the August 2013 statement of the case, the RO considered the claim for service connection for right shoulder disability to include acromioclavicular arthritis, rotator cuff impingement and adhesive capsulitis claimed as secondary to the service connected status post left knee arthroplasty on the merits.  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this claim on the merits.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

In a July 2009 rating decision, entitlement to service connection for right shoulder acromioclavicular arthritis, rotator cuff impingement and adhesive capsulitis was denied.  The RO found that the evidence did not show that the right shoulder disability was related to the service connected left knee condition nor was there any treatment for a right shoulder problem in service or within any applicable presumptive period.  The Veteran was notified of the decision in July 2009.  He did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained service treatment records and the Veteran's lay statements asserting that over the years his knee gave way causing him to fall and break his fall with his arms.  He asserted that such caused his shoulder injury.  The record also contained a March 2009 lay statement from J.L. which stated that he observed the Veteran fall many times and that he would brace himself with his arms.  Also of record at the time of the last final denial was an April 2009 outpatient treatment record noting the Veteran's onset of bilateral shoulder pain in October of 2008 right greater than left secondary to frequent falls and the June 2009 VA examination.  The June 2009 VA examiner noted that the Veteran had arthritis which meant that he had a chronic shoulder problem and that he might have had falls but the falls did not cause the arthritis.  

Since the last final denial, the Veteran has submitted evidence showing continued treatment for his right shoulder to include an October 2009 assessment of right shoulder pain likely related to degenerative disease and possibly related to fall as reported by Veteran.  The Veteran now also claims that his right shoulder disability is aggravated by his service connected left knee disability.  

After reviewing all of the evidence of record available at the time of the July 2009 rating decision and in light of the evidence received since that decision to include the October 2009 assessment that the right shoulder pain is possibly related to falls as reported by Veteran, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, this claim is reopened.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a left wrist fracture, status post distal radius osteotomy and right shoulder acromioclavicular arthritis, rotator cuff impingement and adhesive capsulitis.  He claims that his left wrist and right shoulder disabilities are secondary to his service connected status post left knee arthroplasty.  According to the Veteran, his left knee gives way causing him to fall and land on his wrist and shoulder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  Initially, the Board finds against service connection on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for a left wrist and right shoulder disability on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  A review of the record, however, does not indicate, and the Veteran does not allege, that his right shoulder and left wrist disabilities are directly related to service.

Service treatment records are devoid of a showing of right shoulder and/or left wrist problems.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.  Rather, post service complaints of right shoulder and left wrist problems are not shown in the record until decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post service but there is no objective evidence attributing any current pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's right shoulder and/or left wrist disabilities directly to service.  In the absence of any evidence in support thereof, service connection for a right shoulder and left wrist disability must be denied on a direct basis.

The Board also finds that service connection on a secondary basis is not warranted.  To that end, the Veteran claims that his right shoulder disability and left wrist fracture is due to falling because of his service connected left knee.  To the extent that the Veteran claims that his right shoulder and left wrist disabilities are caused by his service connected left knee disability, the more probative evidence is against the claims.  

The June 2009 VA examiner noted that the Veteran had arthritis which meant that he had a chronic shoulder problem and that he might have had falls but the falls did not cause the arthritis.  The VA examiner opined that the right shoulder is not at least as likely as not related to the knee.  The VA examiner noted that the Veteran also has diabetes and he has adhesive capsulitis which is consistent with and seen with diabetics.  Therefore, again, he opined that it was unlikely that the cause of his shoulder problems began with the knee.  

After review of the record, the June 2011 VA examiner found that although the Veteran's knee feels unstable to him, no objective instability was demonstrated on examination.  The VA examiner, therefore, did not feel it to be the underlying cause of his wrist fracture.  Additionally, the VA examiner noted that the Veteran has a history of diabetic neuropathy which could well account for the falling and instability.  

The June 2013 VA examiner further opined that the Veteran's service connected left knee condition does not exhibit instability and that the fall that resulted in his left wrist injury is less likely than not entirely due to his service connected left knee condition.  He stated that other factors such as overall strength, stability, and age have to be considered as well.  

The Board is mindful of the October 2009 assessment of right shoulder pain likely related to degenerative disease and possibly related to fall as reported by Veteran.  The Board notes, however, that the notation is speculative at best given the use of the word "possibly."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As such, the Board renders the opinion of little probative value.

The Board notes that the Veteran is competent to report symptoms to include instability, falling,  and pain and the circumstances surrounding such.  The Board also acknowledges the statements from family and friends discussing the severity of the Veteran's disabilities and his limitations.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his left wrist and right shoulder disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's disabilities.  The opinions are well reasoned and supported by the historical record.  It is also noted that although the Veteran reports left knee instability, VA examinations conducted in June 2009, June 2011 and June 2013 disclosed no objective evidence of instability and/or recurrent patellar subluxation/dislocation of the left knee.  

In sum, the most probative evidence of record is against finding that the Veteran's right shoulder and left wrist disabilities are directly related to service or his service connected left knee disability.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 60 percent for status post left total knee arthroplasty.  His disability is rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The June 2009 VA examination disclosed flexion that was limited to 86 degrees with pain and extension limited by 25 degrees.  There was pain with all ranges of motion.  The VA examiner expected a loss of between 45 and 50 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares.

The June 2011 VA examination disclosed bony joint enlargement, crepitus, deformity, effusion, heat, tenderness, pain at rest, abnormal motion and guarding of movement of the left knee.  The left knee flexed to 85 degrees and extension was limited by 25 degrees.  There was objective evidence of pain with motion but no additional limitation in range of motion upon repetitive testing.  

The July 2011 VA examination disclosed left knee tenderness, pain at rest and guarding of movement.  The left knee flexed to 110 degrees and extension was normal.  There was objective evidence of pain with motion but no additional limitation in range of motion upon repetitive testing.  The June 2013 VA examination disclosed left knee flexion to 105 degrees with objective evidence of painful motion at 100 degrees.  Extension was limited to 5 degrees.  There was objective evidence of pain with motion but no additional limitation in range of motion upon repetitive testing.  

For the reasons stated below, the Board finds against the claim for a rating higher than 60 percent for status post left total knee arthroplasty.  To that end, other than the temporary 100 percent evaluation assigned for one year following the implantation of the prosthesis, DC 5055 does not provide for a schedular rating in excess of 60 percent.  A higher rating on an extraschedular basis is also not permissible because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68.  Additionally, as the Veteran's rating for his left knee disability cannot exceed the currently assigned 60 percent evaluation without running afoul of 38 C.F.R. § 4.68, the Board need not consider whether additional separate ratings may also be warranted for the knee, to include separate ratings for limitation of extension or post-surgical scarring.

Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's status post left total knee arthroplasty to 60 percent, and the currently assigned 60 percent disability rating under DC 5055 is the maximum rating that can be assigned, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Major Depressive Disorder 

The Veteran appeals the denial of a rating higher than 50 percent for major depressive disorder with anxiety disorder not otherwise specified.  His disability is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Codes 9413-9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a rating higher than 50 percent disabling for major depressive disorder with anxiety disorder not otherwise specified is not warranted.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Codes 9413-9434.  Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated. 

To that end, when examined by VA in June 2011, the Veteran reported depression, problems with concentration, irritability and memory problems.  Examination revealed he was oriented, casually dressed and had slow but coherent speech.  He was cooperative, and his thought process and content were unremarkable.  His intelligence was average and he understood the outcome of his behavior.  He denied hallucinations, delusions, obsessive behavior, homicidal thoughts and suicidal ideation.  While he reported frequently losing his temper and yelling at his grandchildren, he denied swearing, breaking objects, and violence.  His impulse was good.  His memory was shown to be mildly impaired.  The VA examiner found that the Veteran had reduced reliability and productivity due to his symptoms.  A GAF score of 47 was assigned.  

During the June 2013 VA examination, the Veteran continued to report symptoms of anxiety and depression.  It was noted that he had a significant other and that they have been together for 20 years.  He reported that he liked to watch sports, news reports, current events and cowboy movies.  He reported having friends but also stated they do not spend time together because of his irritability.  The VA examiner opined that his disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Without consideration for his physical problems, the VA examiner also found that the Veteran suffers from mild to moderate work impairment related to his irritability and rapid rise to anger and related difficulties getting along with co-workers and problems with memory and concentration that make it difficult for him to learn new information and manage details
effectively.  A GAF score of 51 was assigned.  

During the March 2014 VA examination, feelings of hopelessness, worthlessness and/or guilt were present.  He reported issues with concentration, withdrawal, and isolation.  Examination revealed he was oriented, cooperative and with normal speech.  His thought process and content were normal but insight was limited and judgment was impaired.  His memory was intact.  There was no showing of hallucinations, delusions, obsessions, and/or homicidal or suicidal thoughts.  A GAF score of 45 was assigned.  

During the June 2015 VA examination, the Veteran reported that he and his partner had been together for 22 years and that the quality of the relationship was "fantastic."  He did report, however, that there are periods where he is more angry/irritable with her than she deserves.  Although he claimed to watch television most of the day, he also reported that he did some yard work and house work.  He denied having any friends and regular social activities, but noted that he went out to local sports bars on occasion.  The VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity due to his symptoms.  

The above findings, to include the lay statements of record, outpatient treatment records and VA examinations, justify no more than a 50 percent rating.  During this time, the Veteran remained married and reported a good relationship with his spouse.  The above demonstrates that he can maintain some relationships.  VA examinations revealed that the Veteran remained alert, oriented, and with normal speech and thought processes.  Although he reports memory loss and concentration issues, at most his memory was shown to be mildly impaired on examination.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  While he reports irritability, the objective evidence of record is devoid of a showing of unprovoked irritability with periods of violence.  Given the absence of symptoms during this period such as suicidal ideation or obsessional rituals that interfered with the Veteran's routine activities; neglect of personal appearance and hygiene; given the absence of illogical speech, or near- continuous panic or depression; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 45 to 51 during this period of time, denoting moderate to serious impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's major depression and anxiety symptomatology and the currently assigned 50 percent rating.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  Although the Veteran reports social and occupational impairment, problems with concentration, memory loss, irritability, impaired judgment, depression and insomnia, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating.  Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher.  Accordingly, the claim is denied.  

      
All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of painful motion, and occupational and social impairment.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  

The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, and social and occupational impairment, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

SPECIAL MONTHLY COMPENSATION 

The appellant appeals the denial of special monthly compensation based on aid and attendance or housebound status.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance is not warranted.  The appellant is service connected for status post left total knee arthroplasty and major depressive disorder with anxiety disorder not otherwise specified.  Although it is shown that he is in need of aid and attendance, the evidence demonstrates that his service connected disabilities are not the sole cause of him being in need of aid and attendance.  

To that end, the Veteran claims that he has a housekeeper who performs his daily activities.  According to the Veteran, he needs help getting out of the shower, lifting his leg over the tub, washing and drying off, dressing, housecleaning, cooking, grocery shopping, washing clothes, and driving to and from his doctor visits.  He claims that he is housebound due to his service connected left knee disability and non-service connected bilateral shoulder disability. 

When examined in June 2009, the VA examiner stated that the Veteran has a comorbidity issue of cardiac bypass with five stents and two pacemakers since 2004 and that because of this he has limited function.  The VA examiner noted, however, that he can still eat, bathe, groom, toilet, and dress and do all activities around the house in a slow mechanical process.

The June 2011 VA examination disclosed that the Veteran's left knee disability had a moderate to severe effect on his activities of daily living.  The July 2011 VA examiner noted that the Veteran had chronic pain.  The June 2013 VA examiner found that the Veteran was not permanently bedridden.  The VA examiner, however, found that the Veteran requires assistance with bathing, dressing, toileting due to limited range of motion of his non service connected right shoulder and his service connected left leg/knee weakness.  The examiner stated that the Veteran could not do any significant lifting, pushing, pulling and carrying, housekeeping, cooking and/ or any activities of daily living due to his left knee condition and right shoulder.  

While the evidence demonstrates that the Veteran is in need of some assistance with some daily activities, his service connected left knee disability is not the sole cause of his need for aid and attendance.  There is nothing in the record which establishes that he needs regular aid and attendance solely due to his service connected left knee disability and/or major depressive disorder.  Rather, it is indicated that his need for aid and attendance is due to a combination of his left knee disability and his non service connected disabilities to include the shoulder.

The Veteran is certainly competent to report his limitations with daily living.  Neither the lay nor medical evidence, however, demonstrates that his service connected disabilities render him in need of aid and attendance.  As such, the claim for aid and attendance benefits is not warranted. 

Regarding SMC based on housebound status, the Veteran claims that he is housebound due to his service connected left knee and bilateral shoulder disability. He claims that he is apprehensive about falling and that he can no longer brace himself when falling.  The Board notes, however, that the appellant does not have a single disability rated at 100 percent or causing a total rating based on individual unemployability; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  Moreover, there is no evidence that shows he is factually housebound due to service connected disability.

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, the Veteran is service connected for status post left total knee arthroplasty rated as 60 percent disabling and major depressive disorder with anxiety disorder not otherwise specified rated as 50 percent disabling.  His combined evaluation is 90 percent.  As such, the schedular requirements for a TDIU are met.

The appellant claims that he is unable to maintain employment because of his service connected disabilities.  He is unemployed and last worked full time in 2008. The Veteran reports he worked as a restaurant manager but his inability to walk prevented him from working.  He also claims that difficulty concentrating, memory problems, doing any type of bookkeeping, and having social relationships with guests caused occupational difficulties. 

Although the Veteran claims that his service connected left knee disability and major depressive disorder with anxiety disorder not otherwise specified renders him unemployable, the more probative evidence of record is against the claim.  To that end, the June 2011 VA examiner found that the Veteran does not qualify for individual unemployability based solely upon his major depressive disorder and anxiety disorder.  The VA examiner noted that the Veteran reports increasing difficulty concentrating and significant memory problems since he has developed depression.  Deficits in concentration and memory he stated are likely to lead to increased frequency of errors and decreased productivity in the workplace.  These deficits, however, do not rule out employment, but rather suggest the Veteran is most likely to be successful in a position with relatively simple and slower paced demands.  The Veteran's irritability and social avoidance he stated will significantly interfere with his ability to relate to coworkers and to the general public but he appears capable of employment requiring little interaction with the general public.  

The June 2011 VA examiner also found that on the basis of his knee disability alone
(eliminating all the other co-morbidities), the Veteran would be capable of sedentary work if the Veteran were allowed to sit with the left leg outstretched and to change position as needed.  The VA examiner stated that the Veteran would be capable of employment with little public interaction but he would not be capable of employment with loose supervision due to the opioid's effects on cognition.

During the June 2011 VA examination, the Veteran's disabilities were listed as hypertension, hyperlipidemia, ischemic cardiomyopathy, AICD implanted, diabetes mellitus, ischemic colitis, chronic knee and shoulder pain, malunion of left radial fracture, gout and pulmonary hypertension.  The only service connected disability listed was the knee.  With regards to his multiple other significant non-service connected comorbidities, the June 2011 VA examiner found that the Veteran would not be capable of sedentary employment, or employment with loose supervision or little public interaction.  The VA examiner noted that he has virtually no use of his casted left wrist and he has limited bilateral shoulder motion due to his shoulder pain.  According to the VA examiner, the Veteran would not be capable of any safety sensitive jobs or those requiring intact cognitive function due to his need for sedating opioids.   

The June 2013 VA examiner opined that the Veteran's left knee disability did not impact his ability to work.  He noted that the condition was stable and mild in severity.  He found that sedentary employment, employment in a
loosely supervised situation, or employment requiring little interaction with the public was feasible.  

The June 2015 VA examiner further noted that the Veteran has not worked for income since 2008 and that he was not working due to physical medical problems and chronic pain.  The examiner stated that the Veteran experiences mild symptoms of psychological distress that impacts his work functioning.  He noted that he could be irritable, lack productivity and isolative.  

The Veteran is competent to report pain and functional limitations resulting therefrom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his complaints of pain and occupational limitations are credible.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the most probative evidence is against the claim.  Simply put, the Veteran's opinion is less probative than that of the skilled VA medical examiner.  In this regard, the VA examiners opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.

The Board is also mindful that throughout this appeal the appellant has been unemployed and last worked in 2008.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service connected disabilities preclude him from engaging in substantially gainful employment.  It is shown that the Veteran is capable of sedentary employment, employment in a loosely supervised situation, or employment requiring little interaction.  Significantly, the June 2015 VA examiner also found that the Veteran's mood problems would likely decrease if he were able to work due to having an increased income, meaningful activities, and an ongoing source of pride in his work.  

Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received; the claim for entitlement to service connection for a right shoulder disorder, to include as due to the service connected left knee disorder is reopened.  

Entitlement to service connection for right shoulder disability to include as secondary to the service connected left knee disorder is denied.

Entitlement to service connection for left wrist disorder, claimed as secondary to the service connected left knee disorder is denied. 

Entitlement to a rating higher than 60 percent for status post left total knee arthroplasty is denied.  

Entitlement to a rating higher than 50 percent for major depressive disorder with anxiety disorder not otherwise specified is denied.  

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied.  

Entitlement a total disability rating based on individual unemployability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


